Exhibit 99.1 Ellomay Capital Reports Publication of Financial Results of Dorad Energy Ltd. for the Three Months Ended September 30, 2015 Ellomay Capital Indirectly Holds Approximately 9.2% of Dorad Energy Ltd. Tel-Aviv, Israel, December 1, 2015 – Ellomay Capital Ltd. (NYSE MKT: ELLO; TASE: ELOM) (“Ellomay” or the “Company”), an emerging operator in the renewable energy and energy infrastructure sector, today reported the publication in Israel of financial statements for the three months ended September 30, 2015 of Dorad Energy Ltd. (“Dorad”), in which Ellomay indirectly holds approximately 9.2%. On November 30, 2015, U. Dori Group Ltd. (the “Dori Group”), an Israeli public company that holds 51% of U. Dori Energy Infrastructures Ltd. (“Dori Energy”), published its quarterly report in Israel based on the requirements of the Israeli Securities Law, 1968. Based on applicable regulatory requirements, the quarterly report of the Dori Group includes the financial statements of Dorad for the same period. The financial results of Dori Energy and of Dorad for the quarter ended September 30, 2015 were prepared in accordance with International Financial Reporting Standards. Ellomay will include its share of these results in its financial results for this period, which are currently expected to be published on or about December 23, 2015. In an effort to provide Ellomay’s shareholders with access to Dorad’s financial results (which were published in Hebrew), Ellomay hereby provides a convenience translation of the Dorad financial results. Dorad Financial Highlights · Dorad’s unaudited revenues for the quarter ended September 30, 2015 - approximately NIS 673 million (or approximately USD 172 million, based on the exchange rate on September 30, 2015). · Dorad’s unaudited operating profit for the quarter ended September 30, 2015 - approximately NIS 110 million (or approximately USD 28 million, based on the exchange rate on September 30, 2015). Based on the information provided by Dorad, the demand for electricity by Dorad’s customers is seasonal and is affected by, inter alia, the climate prevailing in that season. The months of the year are split into three seasons as follows: the summer season – the months of July and August; the winter season - the months of December, January and February; and intermediate seasons – (spring and autumn), the months from March to June and from September to November. There is a higher hourly demand for electricity during the winter and summer seasons, and the average electricity consumption per hour is higher in these seasons than in the intermediate seasons and is even characterized by peak demands due to extreme climate conditions of heat or cold. In addition, Dorad’s revenues are affected by the change in load and time tariffs - TAOZ (an electricity tariff that varies across seasons and across the day in accordance with demand hour clusters), as, on average, TAOZ tariffs are higher in the summer season than in the intermediate and winter seasons. Therefore, the results presented, which include the summer months of July and August and the part of the intermediate months (September), are not indicative of full year results. A translation of the financial results for Dorad as of and for the three month periods ended September 30, 2015 is included at the end of this press release.Ellomay does not undertake to separately report Dorad’s financial results in a separate press release in the future. Neither Ellomay nor its independent public accountants have reviewed or consulted with the Dori Group, Dori Energy or Dorad with respect to the financial results included in this press release. About Ellomay Capital Ltd. Ellomay is an Israeli based company whose shares are registered with the NYSE MKT, under the trading symbol “ELLO” and with the Tel Aviv Stock Exchange under the trading symbol “ELOM” and whose Series A Debentures are traded on the Tel Aviv Stock Exchange. Since 2009, Ellomay Capital focuses its business in the energy and infrastructure sectors worldwide. Ellomay (formerly Nur Macroprinters Ltd.) previously was a supplier of wide format and super-wide format digital printing systems and related products worldwide, and sold this business to Hewlett-Packard Company during 2008 for more than $100 million. To date, Ellomay has evaluated numerous opportunities and invested significant funds in the renewable, clean energy and natural resources industries in Israel, Italy and Spain, including: · Approximately 22.6MW of photovoltaic power plants in Italy and approximately7.9MW of photovoltaic power plants in Spain; and · Approximately 9.2% indirect interest, with an option to increase its holdings to 9.375%,in Dorad Energy Ltd., which owns and operates Israel’s largest private power plant with production capacity of approximately 850 MW, representing about 6%-8% of Israel’s total current electricity consumption. Ellomay Capital is controlled by Mr. Shlomo Nehama, Mr. Hemi Raphael and Mr. Ran Fridrich. Mr. Nehama is one of Israel’s prominent businessmen and the former Chairman of Israel’s leading bank, Bank Hapohalim, and Messrs. Raphael and Fridrich both have vast experience in financial and industrial businesses. These controlling shareholders, along with Ellomay’s dedicated professional management, accumulated extensive experience in recognizing suitable business opportunities worldwide.The expertise of Ellomay’s controlling shareholders and management enables the company to access the capital markets, as well as assemble global institutional investors and other potential partners.As a result, we believe Ellomay is capable of considering significant and complex transactions, beyond its immediate financial resources. For more information about Ellomay, visit http://www.ellomay.com. Information Relating to Forward-Looking Statements This press release contains forward-looking statements that involve substantial risks and uncertainties, including statements that are based on the current expectations and assumptions of the Company’s management. All statements, other than statements of historical facts, included in this press release regarding the Company’s plans and objectives, expectations and assumptions of management are forward-looking statements.The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The Company may not actually achieve the plans, intentions or expectations disclosed in the forward-looking statements and you should not place undue reliance on the Company’s forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements, such as regulatory changes, seasonality of the PV business , technical and other disruptions in the operations of the power plant operated by Dorad and market conditions. These and other risks and uncertainties associated with the Company’s business are described in greater detail in the filings the Company makes from time to time with Securities and Exchange Commission, including its Annual Report on Form 20-F. The forward-looking statements are made as of this date and the Company does not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Kalia Weintraub CFO Tel: +972 (3) 797-1111 Email: anatb@ellomay.com Dorad Energy Ltd. Interim Condensed Statement of Financial Position September 30 September 30 December 31 (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands Current assets Cash and cash equivalents Accounts receivable Other accounts receivable Pledged deposit Financial derivatives - Total current assets Non-current assets Restricted deposit - Prepaid expenses Fixed assets Intangible assets Total non-current assets Total assets Current liabilities Financial derivatives - - Current maturities of loans from banks Current maturity of loans from related parties - - Trade payables Other payables - Total current liabilities Non-current liabilities Loans from banks Loans from related parties Provision for dismantling and restoration Deferred tax liabilities Liabilities for employee benefits 62 Total non-current liabilities Equity Share capital 11 11 11 Share premium Capital reserve from activities with controlling shareholders Retained earnings Total equity Total liabilities and equity Dorad Energy Ltd. Interim Condensed Statement of Earnings For the nine months ended For the three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands Revenues Operating costs of the power plant Energy costs Electricity purchase and infrastructure services Depreciation and amortization Other operating costs Total cost of power plant Profit from operating the power plant General & Administrative expenses ) Other expenses - ) - - ) Operating profit for the period Financing income ) Financing expenses ) Financing expenses, net ) Profit before taxes on income Taxes on income ) Profit for the period Dorad Energy Ltd. Interim Condensed Statement of Changes in Equity Capital reserve for activities Share Share with controlling Retained capital premium shareholders earnings (losses) Total Equity NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands For the nine months ended September 30, 2015 (Unaudited) Balance as at January 1, 2015 11 Profit for the period - - - Balance as at September 30,2015 11 For the nine months ended September 30, 2014 (Unaudited) Balance as atJanuary 1, 2014 11 ) Profit for the period - - - Balance as at September 30,2014 11 For the three months ended September 30, 2015 (Unaudited) Balance as at July 1, 2015 11 Profit for the period - - - Balance as at September 30, 2015 11 For the three months ended September 30, 2014 (Unaudited) Balance as at July 1, 2014 11 ) Profit for the period - - - Balance as at September 30, 2014 11 For the year ended December 31, 2014 (Audited) Balance as at January 1, 2014 11 ) Profit for the year - - - Balance as at December 31,2014 11 Dorad Energy Ltd. Interim Condensed Statements of Cash Flows For the nine months ended For the three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands Cash flows from operatingactivities: Profit for the period Adjustments: Depreciation and amortization Taxes on income Compensation for customers - Financing expenses, net Change in trade receivables ) Change in other receivables ) Change in trade payables Change in other accounts payable - ) - ) Change in employee benefits, net 8 5 - - 49 Net cash flows used in operating activities Net cash flows used ininvesting activities Receipt of settlement of financial derivatives Payment of pledged deposit - Investment in pledged deposit - ) - - ) Investment in long-term restricted deposit ) - - - ) Investment in fixed assets ) Investment in intangible assets ) Interest received 14 Net Cash flows used in investing activities ) Cash flows from financing activities: Receipt of long-term loans from related parties - Receipt of long-term loans from banks - Repayment of loans ) - - - ) Interest paid ) Net cash flows provided by financing activities ) Effect of exchange rate fluctuations on cash and cash equivalents ) ) Net increase (decrease) incash and cash equivalents for the period Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period
